UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended March 31, 2011Commission File No. 33-18978 TEL-INSTRUMENT ELECTRONICS CORP (Exact name of Registrant as specified in its charter) New Jersey 22-1441806 (State of incorporation) (IRS Employer Identification Number) 728 Garden Street Carlstadt, NewJersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(201) 933-1600 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock $.10 par value NYSE Amex Indicate by checkmark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Nox Indicate by checkmark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso Nox Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” , and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated filer oSmaller reporting company x (Do not check if smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yeso Nox The aggregate market value of the voting Common Stock (par value $.10 per share) held by non-affiliates on September 30, 2010 (the last business day of our most recently completed second fiscal quarter) was$7,954,977 using the closing price on September 30, 2010. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 2,646,215 shares of Common Stock were outstanding as of June 29, 2011. Table of Contents TEL-INSTRUMENT ELECTRONICS CORP TABLE OF CONTENTS PARTI. Page Item 1.
